Gill, J.
(concurring.) The case as gathered from the record is simply this: Hershe was from October, 1887, to August, 1891, the agent or manager in charge of defendant’s lumber yard at Trenton. During that time Hershe in the name of his principal kept an active bank account, first, with Shanklin & Austin, and then with the Grundy county National Bank, and frequently during all that time borrowed on account of said principal various sums of money from said banks by overdrafts. In July, 1891, Hershe, in the name and behalf *333of the said Badger Lumber Company, borrowed $500 from plaintiff and gave the note of his principal therefor. This money was at once turned over to said lumber company and they used it as their own. Subsequently Hershe was discharged, defendant refused to pay the note on the ground that Hershe had no authority to execute it, and the plaintiff brought this action tendering the note in court and ashing, judgment for the said $500 which Hershe had procured from it and given over to defendant.
In my opinion the trial court erred in giving a peremptory instruction for the defendant. In the first place I think there was evidence tending to prove that Hershe was authorized to borrow the money in controversy. The testimony shows that for more than two years prior to this transaction he had on divers occasions secured in the name of the defendant advancements from the banks at Trenton, and the evidence tends to show that of this defendant had full knowledge. And in the second place whether Hershe had such authority or not there is conclusive proof that this money so borrowed from the plaintiff was turned over to the defendant and they have used it as their own, and refused to return the money after being advised of the fact. They cannot deny Hershe’s authority to borrow and at the same time hold on and appropriate the proceeds of such borrowing. The case of Watson v. Bigelow, 47 Mo. 413, settles this feature of the controversy against the claim of the defendant.
Ellison, J.
— This action is for money had and received of plaintiff by defendant. The statement of the petition and the case as made is a concession that the agent had no authority to execute the note.' I think the petition and the testimony refute the idea that defendant borrowed any money of plaintiff. To *334borrow is to. contract. There is no attempt to show any dealing with this plaintiff by defendant’s agent ■except in the single instance, over which this controversy has arisen, and in this instance the agent falsely represented or assumed authority to borrow for defendant and to execute defendant’s .note. There is but the isolated transaction. The case then has nothing to support it unless it be ratification and I think has not ■even this to rest upon. Keeping in mind that this action is not based on a contract of any sort, but is for a sum “had and received of plaintiff’s money without any consideration therefor; ’ ’ and that the case as made concedes there was no authority to make the note or to borrow the money at all, the act claimed to be ratified is necessarily only the act of the agent in receiving of plaintiff the money or the draft for the money. But there is no evidence whatever that defendant knew that the money came from this plaintiff. Defendant must have known this in order to be bound by ratification. Ratification presupposes a knowledge of the act ratified. Winsor v. Bank, 18 Mo. App. 665, 675. But defendant retained the money after knowledge. Still this case should not be placed with that class of cases declaring that if the principal retain the fruits of a transaction done by his agent after he becomes aware of how such fruits were obtained he will be held to have ratified the act. This case belongs entirely to another class. The money which is here sued for was not paid or turned in to defendant as defendant's money or as money which had arisen-on a/ny of defendant's transactions. It was paid by the agent and received by defendant as the agent's money in discharge of his debt. The money was received in payment of what was due to defendant from its agent, for collections made or to cover his defalcation — I assume this to be practically conceded. Defendant knew nothing of what was after-*335wards disclosed at the trial and only received from the agent a debt he owed it. In snch case defendant may retain the money without thereby ratifying the conduct -of the agent. This has been expressly so ruled. Bohart v. Oberne, 36 Kan. 284; Baldwin v. Burrows, 47 N. Y. 211, 212; The Penn, etc., Co. v. Dandridge, 8 Gill & J. 324. Indeed, the case is no more than this, that defendant’s agent owed it money. He obtained the sum necessary to pay it by the fraudulent use of its name, without its knowledge or consent. Defendant received the money as was its right. Money is current and passes from hand to hand without the necessity of inquiry or responsibility upon the receiver to the .source from whenqe it comes. Defendant is no more liable to this action for the money received than if it had been obtained of plaintiff by the fraudulent use of any other name.
But aside from this consideration as before intimated the case as presented, in my opinion, rebuts all idea of contract between the parties by ratification or otherwise. I think the action of the trial court should be affirmed.